Coleman, J.,
concurring:
I concur in the order of discharge upon the ground that the facts stated in the complaint, set out in the opinion of the court, do not constitute a crime under the laws of Utah. I think the true test of what constitutes an accessory after the facts is laid down by the Supreme Court of Georgia in Loyd et al. v. State, 42 Ga. at p. 225, where it is said:
" * * * We lay down the true test to be to consider whether what he did was done by way of personal help to his principal, with a view to enable the principal to elude punishment; and it is unimportant as to what assistance was rendered, provided it was done with a view to aid the principal to elude or escape punishment. ”
If the information set out in the petition had alleged that petitioner persuaded and induced Blake to delay the institution of criminal proceedings for the purpose and with the view and intent of affording Kilbourne an opportunity to depart from the state to avoid criminal prosecution, it might be that a crime would have been charged under the laws of the demanding state.